DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,140,146 and claims 1-19 of U.S. Patent No. 10,664, 303. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 20 is system claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 6, 8-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recite: “running different types of VNF components that an additional VNF component running on the additional virtual machine”.  Since, VNF components running on a virtual machines is/are not defined.  The examiner is unclear how the different types of VNF components can be compared to determine the different types of VNF components.

Claims 11-19 are rejected based on rejection of claim 10.

Claim 6 recites the limitation "the virtual machine image".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the virtual machine image is the referenced virtual machine image or another virtual machine image.
Claim 8 recites the limitation "the network".  There is insufficient antecedent basis for this limitation in the claim.  

Claim 9 recites the limitation "increase in capacity".  The examiner is unclear what capacity (i.e. bandwidth, processor, disk, etc.) the increase in capacity is referring to.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (Pub 20170150399) (hereafter Ked) in view of Clavera et al. (Pub 20170324828) (hereafter Clavera).


As per claim 1, Ked teaches:
A method comprising: 
with a Software-Defined Networking (SDN) controller, receiving an instruction from a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines, wherein the plurality of VNF components includes independently scalable service VNF components, database VNF components, and load balancing VNF components; 
with the SDN controller, in response to the instruction:  
establishing a first connection from a newly provisioned virtual machine having one of the service VNF components to one of the load balancing VNF components; and 
establishing a second connection from the newly provisioned virtual machine having one of the service VNF components to one of the database VNF components.  ([Paragraph 4], FIG. 1 is a diagram of a Mobility Management Entity (MME) virtualized network function (VNF) instantiation and termination in a mixed network in accordance with one or more embodiments; [Paragraph 6], FIG. 3 is a diagram of virtualized network function (VNF) Manager (VNFM) initiated scaling out in accordance with one or more embodiments;  [Paragraph 15], Referring now to FIG. 1, a diagram of a Mobility Management Entity (MME) virtualized network function (VNF) instantiation and termination in a mixed network in accordance with one or more 
However, Ked does not explicitly disclose database VNF components and establishing connection to one of the database VNF components.
Clavera teaches database VNF components and establishing connection to one of the database VNF components.  ([Paragraph 29], The central virtualization container 300 comprises a VNF management component 305 arranged to instruct and manage a VNF Logger component 310, VNF portal component 315, VNF domain name server (DNS) component 320 and a VNF database component 325.  VNF DB component 325 is a database component which may be used for any number of database applications associated with the control plane.  [Paragraph 35], The CDN manager 110 may monitor the capacity directly or may instruct one or more components of the physical/virtual infrastructure to perform this.  [Paragraph 38], FIGS. 3A, 3B and 3C corresponding to central, regional and local containers, together with a definition of a network topology defining the interconnects between the different virtualization 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ked wherein SDN controller (i.e. software management of network/VNF) manages plurality of VNF components (i.e. scalable service VNF and load balancing VNF) running within virtual machine(s) by establishing various connections to provide various services (i.e. processing power, network services, database services) using the VNF components, into teachings of Clavera wherein connection to database VNF component(s) is/are established, because this would enhance the teachings of Ked wherein by establishing various VNF component connections (i.e. database VNF), it allows services provided by the database to be controlled via the SDN, therefore, allows dynamic scalability of the database VNF components within the network, where additional database VNF component(s) can be added/removed as needed.

As per claim 2, rejection of claim 1 is incorporated:
Ked teaches further comprising, with the VNF manager, determining that the one of the service VNF components should be provisioned in response to receiving data from an Element Management System (EMS) associated with the VNF. ([Paragraph 8], FIG. 5 is a diagram of EM initiated scaling out in accordance with one or more embodiments;)

As per claim 3, rejection of claim 2 is incorporated:
Ked teaches change in utilization of the VNF. ([Paragraph 23], EM 116 receives the measurements, such as MME VNF processor usage and/or data volume counters, and converts the measurements into the Type-2 message format that are sent to NFV NM 114.)

As per claim 4, rejection of claim 2 is incorporated:
Ked teaches wherein configuring the one of the service VNF components comprises providing characteristic information about an additional virtual machine to the EMS. ([Paragraph 16], As discussed herein, instantiation means starting or running a virtual machine that is capable of implementing a virtualized network function ( VNF) such as a VNF for a mobility management entity (MME) of network 100)

As per claim 5, rejection of claim 4 is incorporated:
Ked teaches wherein the characteristic information includes a network address of the additional virtual machine. [Paragraph74], The NFV management system 411 may also include an administration module 438 that provides an overall view of the network, manual lifecycle management and intervention, and manual system administration and configuration. The administration module 438 may be operable to 
Clavera teaches ([Paragraph 29], etc. VNF DNS component 320 is an example of a virtual network function implementing a domain name server mapping domain names to (virtual) IP addresses across vCDN central container 300. VNF DB component 325 is a database component which may be used for any number of database applications associated with the control plane.)

As per claim 7, rejection of claim 1 is incorporated:
Ked teaches wherein the newly provisioned virtual machine is provisioned with a compute controller. ([Paragraph 16], In one or more embodiments, network 100 may operate in compliance with a Third Generation Partnership Project (3GPP) standard to provide a 3GPP SA5 management framework and with European Telecommunication Standards Institute (ETSI) standard such as network functions virtualization (NVF) Management and Orchestration (MANO) standard to support lifecycle management to instantiate, terminate, scale in, scale out, scale up, and/or scale down one or more virtualized network function ( VNF) instances dynamically according to demand and/or for load balancing.  As discussed herein, instantiation means starting or running a virtual machine that is capable of implementing a virtualized network function (VNF) such as a VNF…  [Paragraph 22], The embodiment shown in FIG. 2 illustrates how an instance of mobility management entity virtualized network function (MME VNF) 124 can be scaled out when network functions virtualization network manager (NFV NM) 114 detects that the instance of MME VNF 124 is overloaded via the threshold crossing events)

As per claim 8, rejection of claim 1 is incorporated:
Clavera teaches wherein the SDN controller manages the network, the network being associated with a cloud computing environment. ([Paragraph 20], for example through one or more cloud-infrastructure providers. In further cases hybrid 
Ked also teaches (SDN [Paragraph 4-10])

Claim 20 is a system claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ked in view of Clavera and further in view of Yang et al. (Pub 20160170848) (hereafter Yang)

As per claim 6, rejection of claim 1 is incorporated:
However, Ked and Clavera do not explicitly disclose further comprising, utilizing a referenced virtual machine image, the virtual machine image comprising the one of the service VNF components.
Yang teaches further comprising, utilizing a referenced virtual machine image, the virtual machine image comprising the one of the service VNF components. ([Paragraph 39], Responsive to the request from the FRPE 210, the VNF Orchestrator 290 selects a catalog template from the Topology Repository 275 for the new virtual machine and sends the request to the Infrastructure Orchestrator 295. Then, the Infrastructure Orchestrator 295 communicates with the cloud environment 298 to instantiate the new virtual machine.)
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ked in view of Clavera and further in view of Donepudi et al. (Pub 20140133456) (hereafter Donepudi).

As per claim 9, rejection of claim 8 is incorporated:
Ked teaches ([Paragraph 16], standard such as network functions virtualization (NVF) Management and Orchestration (MANO) standard to support lifecycle management to instantiate, terminate, scale in, scale out, scale up, and/or scale down one or more virtualized network function ( VNF) instances dynamically according to demand and/or for load balancing. As discussed herein, instantiation means starting or running a virtual machine that is capable of implementing a virtualized network function 
However, Ked and Clavera do not explicitly disclose further comprising, with the VNF manager, sending information related to an increase in capacity to an external SDN controller, the external SDN controller being external to the cloud computing environment.
Donepudi teaches further comprising, with the VNF manager, sending information related to an increase in capacity to an external SDN controller, the external SDN controller being external to the cloud computing environment. ([Paragraph 88], In the above-described embodiments, an SDN controller could be communicatively coupled to the computing cloud 340, 530, 630, or 730 server. In these embodiments, the SDN controller could push SDN policies into the virtualized network. The SDN controller could optionally be communicatively coupled to an external SDN controller, thereby acting like an SDN gateway to the virtualized network. In this embodiment, the SDN gateway could be implemented in proxy mode, passing along all control information to SDN controlled devices, or in hybrid mode, implementing some of its own policies on the control information it receives. In these SDN embodiments, the SDN controller(s) would also be virtualized from the perspective of the core network.  [Paragraph 73], The second type of virtualization is from an individual multi-RAT node's 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ked and Clavera wherein SDN controller (i.e. software management of network/VNF) manages plurality of VNF components (i.e. scalable service VNF and load balancing VNF) running within virtual machine(s) by establishing various connections to provide various services (i.e. processing power, network services, database VNF components/services) using the VNF components, into teachings of Donepudi wherein capacity information is sent to an external SDN controller, because this would enhance the teachings of Ked and Clavera, wherein by having an central external SDN controller which manages plurality of external cloud environments, the central external SDN controller can manage multiple cloud environments from a single point thus eliminating the need to manager each cloud environment independently.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196